      Case 4:19-cv-00502-DMR Document 1 Filed 01/28/19 Page 1 of 11




 1
 2   Joseph A. Creitz, CBN 169552
     joe@creitzserebin.com
 3
     Lisa S. Serebin, CBN 146312
 4   lisa@creitzserebin.com
     100 Pine Street, Suite 1250
 5
     San Francisco, CA 94111
 6   415.466.3090 (tel)
     415.513.4475 (fax)
 7
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12    DEON TEEPLE, an individual,

13                   Plaintiff,              Case No.: 3:19-cv-502
14    vs.

15    THE EMPLOYEE BENEFIT                   COMPLAINT FOR BENEFITS AND
16    COMMITTEE OF PG&E                      FOR VIOLATIONS OF THE
      CORPORATION, in its capacity as        EMPLOYEE RETIREMENT
17    Plan Administrator and fiduciary of    INCOME SECURITY ACT OF 1974
18    the Pacific Gas and Electric Company   (ERISA)
      Retirement Plan, and PACIFIC GAS
19    AND ELECTRIC COMPANY
      RETIREMENT PLAN,
20
21                   Defendants.
22
23
24
25
26
27
28   TEEPLE v. EBC of PG&E, et al.
     COMPLAINT                           1
      Case 4:19-cv-00502-DMR Document 1 Filed 01/28/19 Page 2 of 11




 1                                       JURISDICTION
 2          1.      Jurisdiction of this Court is based on the Employee Retirement
 3   Income Security Act of 1974, as amended (“ERISA”), and in particular, ERISA
 4   §§ 502(e)(1) and (f), 29 U.S.C. §§ 1132(e)(1) and (f). Those provisions give the
 5   district courts jurisdiction to hear civil actions brought to recover benefits due
 6   under the terms of an employee welfare benefit plan. In addition, this action may
 7   be brought before this Court pursuant to 28 U.S.C. § 1331, which gives the
 8   district courts jurisdiction over actions that arise under the laws of the United
 9   States.
10                                            VENUE
11          2.      Venue is proper under ERISA § 502(e)(2), 29 U.S.C. §1132(e)(2), in
12   that the employee benefit plan that is the subject of Plaintiff’s claims is
13   administered in this District and/or the breaches described below occurred
14   within the territorial limits of this District and/or a defendant may be found
15   within the territorial limits of this District.
16                                           PARTIES
17          3.      Deon Teeple (hereinafter “Ms. Teeple” or “Plaintiff”) is, and at all
18   times mentioned herein was, a beneficiary, within the meaning of ERISA § 3(8),
19   29 U.S.C. § 1002(8), of the Pacific Gas and Electric Company Retirement Plan (the
20   “Retirement Plan”). At all times relevant hereto, Plaintiff resided in the city of
21   Belmont, California.
22          4.      The Retirement Plan is, and at all times mentioned herein was, an
23   employee pension benefit plan within the meaning of ERISA § 3(2)(A), 29 U.S.C.
24   § 1002(2)(A) and administered within this District. The Retirement Plan is named
25   as a defendant in this action to ensure that complete relief can be awarded.
26
27
28   TEEPLE v. EBC of PG&E, et al.
     COMPLAINT                                2
      Case 4:19-cv-00502-DMR Document 1 Filed 01/28/19 Page 3 of 11




 1          5.      Plaintiff is informed and believes that Defendant The Employee
 2   Benefit Committee of PG&E Corporation (the “EBC”) is, and at all times
 3   mentioned herein was, the Plan Administrator of the Retirement Plan within the
 4   meaning of ERISA § 3(16)(A), 29 U.S.C. § 1002(16)(A). As Plan Administrator,
 5   and as an entity that exercised discretion over Plan administration and assets, the
 6   EBC is, and at all times mentioned herein was, a fiduciary within the meaning of
 7   ERISA § 3(21), 29 U.S.C. § 1002(21).
 8                                   FACTUAL ALLEGATIONS
 9          6.      Ms. Teeple was the domestic partner of Carlos Martinez (“Mr.
10   Martinez”) for the 17 years prior to his death on October 18, 2017. Mr. Martinez
11   was a loyal and hardworking employee of the Pacific Gas and Electric Company
12   (“PG&E”) for 34 years.
13          7.      In 2013, Mr. Martinez and Ms. Teeple registered their domestic
14   partnership with the City of San Francisco because Mr. Martinez was told by
15   PG&E’s Human Resources Department, as the Plan Administrator’s agent, that if
16   Mr. Martinez and Ms. Teeple did so, they would qualify as “spouses” for
17   purposes of PG&E’s benefit plans. Section 62.1 of the San Francisco
18   Administrative Code states that the purpose of Section 62 of San Francisco’s
19   Administrative Code governing domestic partnerships is “to afford domestic
20   partners, to the fullest extent legally possible, the same rights, benefits,
21   responsibilities, obligations and duties as spouses.”
22          8.      After registering and submitting a copy of their domestic
23   partnership certificate to PG&E’s Human Resources Department in 2013 as
24   instructed, Ms. Teeple was enrolled in PG&E’s health insurance plan and life
25   insurance plan as Mr. Martinez’s spouse. For each year thereafter, Mr. Martinez
26   and Ms. Teeple provided evidence of their registered domestic partnership to the
27
28   TEEPLE v. EBC of PG&E, et al.
     COMPLAINT                              3
      Case 4:19-cv-00502-DMR Document 1 Filed 01/28/19 Page 4 of 11




 1   Plan Administrator, as required by the Plan Administrator, in order for Ms.
 2   Teeple to continue participating in PG&E’s benefit plans as Mr. Martinez’s
 3   spouse. Each year, Mr. Martinez and Ms. Teeple were reassured by PG&E’s
 4   Human Resources Department, as the Plan Administrator’s agent, that their
 5   domestic partnership certificate was sufficient for Mr. Martinez and Ms. Teeple
 6   to be considered spouses for purposes of PG&E’s employee benefit plans.
 7          9.      Mr. Martinez and Ms. Teeple were unable to register as domestic
 8   partners with the State of California, because the State of California requires that
 9   for opposite-sex couples, at least one of the domestic partners must be age 62.
10   Neither Mr. Martinez nor Ms. Teeple had attained the age of 62 at any time
11   relevant herein.
12          10.     Mr. Martinez was a participant in the Retirement Plan during his
13   years of employment with PG&E, and accrued a vested retirement benefit under
14   the Retirement Plan. Mr. Martinez’s vested retirement benefit included a pre-
15   retirement survivor benefit should he die prior to retirement.
16          11.     Prior to his sudden death in 2017, Mr. Martinez and Ms. Teeple
17   planned for their retirement to begin in 2018, upon Mr. Martinez’s completion of
18   35 years of service with PG&E. Mr. Martinez’s PG&E pension benefits were a
19   central part of their retirement income planning. Mr. Martinez and Ms. Teeple
20   both relied on Mr. Martinez’s substantial earnings and retirement benefit
21   accruals under the Retirement Plan as part of their retirement planning.
22          12.     Because PG&E’s other benefit plans and the Plan Administrator all
23   treated Ms. Teeple as Mr. Martinez’s spouse, both Mr. Martinez and Ms. Teeple
24   also believed and understood that Ms. Teeple would receive Mr. Martinez’s pre-
25   retirement survivor benefits as his spouse upon his death under the Retirement
26
27
28   TEEPLE v. EBC of PG&E, et al.
     COMPLAINT                              4
      Case 4:19-cv-00502-DMR Document 1 Filed 01/28/19 Page 5 of 11




 1   Plan. At no time after registering their domestic partnership did anyone from
 2   PG&E inform them otherwise.
 3          13.     Mr. Martinez died suddenly and unexpectedly on October 18, 2017,
 4   just five days after returning from work for PG&E in the Napa and Santa Rosa
 5   firestorm. He bravely entered the fire zone in order to carry out his orders to
 6   reestablish gas service at certain sites. He quickly realized that it was too
 7   dangerous to continue doing so since the fires were still burning and he safely
 8   withdrew his crew, protecting them from critical injury.
 9          14.     Following Mr. Martinez’s sudden and unexpected death on October
10   18, 2017, Ms. Teeple submitted a claim for the pre-retirement survivor benefit
11   under the Retirement Plan to PG&E’s Human Resources Department. PG&E
12   denied her claim on November 13, 2017, in a brief email that stated that Ms.
13   Teeple was not eligible for survivor benefits under the Retirement Plan because
14   Ms. Teeple was not married to Mr. Martinez at the time of his death. The email
15   attached a copy of a page from the Retirement Plan Summary Plan Description
16   (“SPD”), but did not identify any specific provision of the Retirement Plan
17   Document upon which the denial was based. The excerpt from the Retirement
18   Plan SPD stated that the Retirement Plan “may provide a pension benefit for
19   your spouse or registered domestic partner, or any designated beneficiary, if
20   your death occurs before you retire.”
21          15.     On January 9, 2018, Ms. Teeple appealed the denial of her claim for
22   benefits. Her appeal was denied on April 9, 2018 by John Lowe, in his capacity as
23   a Retirement Plan fiduciary. In the denial, Mr. Lowe stated that “By design, the
24   Plan extended the right to a pre-retirement death benefit to a domestic partner of
25   a participant if the participant and his or her domestic partner had registered
26   their domestic partnership with the Secretary of the State of California.” The
27
28   TEEPLE v. EBC of PG&E, et al.
     COMPLAINT                               5
      Case 4:19-cv-00502-DMR Document 1 Filed 01/28/19 Page 6 of 11




 1   denial interpreted the word “spouse” in the Retirement Plan Document to
 2   include a Retirement Plan participant’s domestic partner, but only if the domestic
 3   partnership was registered with the State of California, not if it were registered
 4   with the City and County of San Francisco. The Retirement Plan Document itself
 5   does not address the status of domestic partners as spouses.
 6          16.      The denial also referred to provisions of a 2009 Summary of Material
 7   Modifications (“SMM”) to the Retirement Plan: an email notice from 2009
 8   regarding changes in beneficiary designation procedures, beneficiary forms and
 9   other material purportedly distributed and/or available to PG&E employees,
10   that contained conflicting and confusing information regarding domestic
11   partners’ rights to pre-retirement survivor benefits.
12          17.      Ms. Teeple appealed the denial of her appeal on June 5, 2018. On
13   August 3, 2018, her second appeal was denied by Mary K. King, in her capacity
14   as a Retirement Plan fiduciary and as the EBC’s representative. The denial of Ms.
15   Teeple’s second appeal repeated the same basis for denying Ms. Teeple’s first
16   appeal, interpreting the word “spouse” in the Retirement Plan document to
17   include a participant’s domestic partner, but only if the domestic partnership
18   was registered with the State of California. The denial of the second appeal
19   referred to the same conflicting and confusing documents as the denial of the
20   first appeal.
21          18.      Mr. Martinez and Ms. Teeple relied to their detriment on the
22   representations of PG&E’s Human Resources Department that their domestic
23   partnership registration with the City of San Francisco was sufficient to qualify
24   them as spouses for purposes of all of PG&E’s benefit plans, including the
25   Retirement Plan. Had the Plan Administrator informed them at any time after
26   they registered their domestic partnership that their registered domestic
27
28   TEEPLE v. EBC of PG&E, et al.
     COMPLAINT                               6
      Case 4:19-cv-00502-DMR Document 1 Filed 01/28/19 Page 7 of 11




 1   partnership was insufficient to qualify Ms. Teeple as Mr. Martinez’s spouse for
 2   purposes of the Retirement Plan, they would have taken steps to secure Ms.
 3   Teeple’s access to benefits under the Retirement Plan. Because no such disclosure
 4   was made, and because all of the PG&E ERISA-regulated benefit plans other
 5   than the Retirement Plan were treating Ms. Teeple as Mr. Martinez’s “spouse”
 6   based upon their domestic partnership registered with the City of San Francisco,
 7   they reasonably assumed that no further action on their part was necessary.
 8                                    FIRST CAUSE OF ACTION
 9                                   (Claim for Benefits pursuant to
                                          ERISA § 502(a)(1)(B))
10
11                                     (against both Defendants)

12          19.     Plaintiff realleges and incorporates by reference all allegations
13   contained in the preceding paragraphs, as if fully stated herein.
14          20.     ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) permits a plan
15   participant or beneficiary to bring a civil action to recover benefits due to her
16   under the terms of a plan and to enforce her rights under the terms of a plan.
17          21.     ERISA § 503, 29 U.S.C. § 1133, and 29 C.F.R. § 2560.503-1 require
18   every employee benefit plan, including an employee welfare benefit plan, to
19   follow certain minimum procedures pertaining to claims for benefits and to
20   provide “adequate notice in writing” to participants whose claims for benefits
21   under a plan have been denied. 29 C.F.R. § 2560.503-1(b)(5) requires that claims
22   procedures contain administrative processes and safeguards designed to ensure
23   and verify that benefit claim determinations are made in accordance with
24   governing plan documents and that, where appropriate, plan provisions have
25   been applied consistently with respect to similarly situated claimants.
26          22.     Employee benefit plans must further afford a reasonable
27
28   TEEPLE v. EBC of PG&E, et al.
     COMPLAINT                                   7
      Case 4:19-cv-00502-DMR Document 1 Filed 01/28/19 Page 8 of 11




 1   opportunity for participants to receive a “full and fair review” after a claim for
 2   benefits has been denied. ERISA’s claims regulation, 29 C.F.R. § 2560.503.1-(g)
 3   requires that communications denying benefits must be clear and presented in
 4   language that an ordinary participant can understand, and further requires plan
 5   administrators to inform participants in such communications what additional
 6   information they could should have provided in order to perfect their claim.
 7           23.    In committing the acts and omissions herein alleged, Defendants
 8   violated ERISA § 503, 29 U.S.C. § 1133 and 29 C.F.R. § 2560.503-1.
 9           24.    Plaintiff is informed and believes, and thereon alleges, that
10   Defendants have also violated 29 C.F.R. § 2560.503-1(b)(5) by providing benefits
11   to other participants under circumstances similar to those of Plaintiff.
12   Defendants’ adverse benefit determinations are unreasonable and inconsistent
13   with Plaintiff’s reasonable expectations to receive benefits under the Plan.
14           25.    As a result of the violations of ERISA by Defendants, and the
15   Retirement Plan’s failure to pay benefits to which Plaintiff is entitled, Plaintiff is
16   entitled to recovery pursuant to ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B),
17   which permits recovery of benefits due under the terms of an employee benefit
18   plan.
19                                   SECOND CAUSE OF ACTION
20                    (Breaches of Fiduciary Duty Under ERISA § 502(a)(3))
21                                     (against Defendant EBC)
22           26.    Plaintiff realleges and incorporates by reference all allegations
23   contained in the foregoing paragraphs, as if fully stated herein.
24           27.    ERISA § 404(a)(1)(A), 29 U.S.C. § 1104(a)(1)(A), requires fiduciaries
25   to discharge their duties solely in the interests of employee benefit plan
26   participants and beneficiaries and for the exclusive purpose of providing
27
28   TEEPLE v. EBC of PG&E, et al.
     COMPLAINT                                 8
      Case 4:19-cv-00502-DMR Document 1 Filed 01/28/19 Page 9 of 11




 1   benefits and defraying reasonable expenses of administering the plan.
 2          28.     ERISA § 404(a)(1)(B), 29 U.S.C. § 1104(a)(1)(B), requires fiduciaries
 3   to discharge their duties with the care, skill, prudence, and diligence under the
 4   circumstances then prevailing that a prudent man acting in like capacity and
 5   familiar with such matters would use in the conduct of an enterprise of a like
 6   character and with like aims.
 7          29.     ERISA § 404(a)(1)(D), 29 U.S.C. § 1104(a)(1)(D), requires fiduciaries
 8   to discharge their duties in accordance with the documents and instruments
 9   governing the plan insofar as such documents and instruments are consistent
10   with the provisions of ERISA.
11          30.     ERISA § 102(a), 29 U.S.C. § 1022(a), requires employee benefit plans
12   to provide participants with a summary plan description (“SPD”) and a
13   summary of any material modification (“SMM”) in the terms of the plan. The
14   SPD and SMM must be written in a manner calculated to be understood by the
15   average plan participant. The SPD must also be sufficiently accurate and
16   comprehensive to reasonably apprise such participants and beneficiaries of their
17   rights and obligations under the plan. ERISA § 102(b), 29 U.S.C. § 1022(b)
18   requires that the SPD include any circumstances which may result in
19   disqualification, ineligibility, or denial or loss of benefits. Federal regulations at
20   29 C.F.R. 2520.102-2(b) require that the format of a summary plan description
21   not have the effect to [sic] misleading, misinforming, or failing to inform
22   participants and beneficiaries.
23          31.     The ERISA fiduciary duties of loyalty and prudence also include a
24   duty of candor, which obligates fiduciaries to communicate honestly and
25   accurately with participants and beneficiaries about matters that could impact
26   eligibility for benefits. This duty arises whether or not the participant has
27
28   TEEPLE v. EBC of PG&E, et al.
     COMPLAINT                               9
      Case 4:19-cv-00502-DMR Document 1 Filed 01/28/19 Page 10 of 11




 1   explicitly asked for information.
 2          32.     In committing the acts and omissions herein alleged, Defendant
 3   EBC breached its fiduciary duties in violation of ERISA §§ 404(a)(1)(A), (B) and
 4   (D), 29 U.S.C. §§ 1104(a)(1)(A)(B) and (D); ERISA § 102(a) and (b), 29 U.S.C. §
 5   1022(a) and (b); and 29 C.F.R. 2520.102-2(b).
 6          33.     Plaintiff is informed and believes, and thereon alleges, that
 7   Defendant EBC has awarded benefits to other participants under circumstances
 8   similar to those of Plaintiff. Defendant EBC’s failure to provide benefits to
 9   Plaintiff as it has done so for other Plan participants in similar circumstances
10   also constitutes a breach of its fiduciary duties in violation of ERISA §§
11   404(a)(1)(A) and (B), 29 U.S.C. §§ 1104(a)(1)(A) and (B), wherefore Plaintiff is
12   entitled to appropriate equitable relief including but not limited to estoppel,
13   declaratory relief, reformation, and surcharge.
14                                   PRAYER FOR RELIEF
15          WHEREFORE, Plaintiff prays judgment as follows:
16          A.      For an award of benefits under the Plan pursuant to ERISA §
17   502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B);
18          B.      For appropriate equitable relief pursuant to ERISA § 502(a)(3), 29
19   U.S.C. § 1132(a)(3), including but not limited to (1) reformation; (2) estoppel; (3)
20   declaratory relief ordering Defendant EBC to comply with ERISA’s disclosure
21   requirements; and (4) surcharge for any pecuniary injuries Plaintiff has suffered
22   as a consequence of Defendant EBC’s breaches of its ERISA fiduciary duties;
23          C.      For reasonable attorneys’ fees and costs incurred by Plaintiff in the
24   prosecution of this action pursuant to ERISA § 502(g), 29 U.S.C. § 1132(g);
25          D.      For pre-judgment interest and post-judgment interest on any and all
26   amounts awarded to Plaintiff; and
27
28   TEEPLE v. EBC of PG&E, et al.
     COMPLAINT                              10
      Case 4:19-cv-00502-DMR Document 1 Filed 01/28/19 Page 11 of 11




 1          E.      For all such other relief as the Court deems appropriate and
 2   equitable.
 3
            DATED this 28th day of January, 2019.
 4
 5
 6
 7                                          By     /s/ Lisa S. Serebin
                                                   Joseph A. Creitz
 8
                                                   Lisa S. Serebin
 9                                                 Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   TEEPLE v. EBC of PG&E, et al.
     COMPLAINT                             11
